Citation Nr: 0517787	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) claimed as secondary to service connected 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1970.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2000 
rating decision of the Portland, Oregon Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In November 2003 
the case was before the Board, when it was remanded for 
further development. 


FINDING OF FACT

Medical evidence establishes that stress from the veteran's 
service connected PTSD aggravates his GERD.  


CONCLUSION OF LAW

Secondary service connection for aggravation of GERD is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  
However, as the decision below constitutes a grant of the 
benefit sought, there is no need to belabor the impact of the 
VCAA on this claim.



II.  Facts and Analysis 

In a March 2000 statement, the veteran requested service 
connection for GERD secondary to his service connected PTSD.  
Service connection for PTSD was granted in September 1999, 
effective in August 1998.  In November 2003 this claim was 
remanded to ensure proper VCAA notice, to update the record, 
and to afford the veteran a VA examination to determine 
whether it was at least as likely as not that he has an acid 
reflux disorder related to service or to his service 
connected PTSD.  On VA examination in January 2005, the 
diagnostic impression was GERD with hiatal hernia and 
Barrett's esophagus and status post laparoscopic hiatal 
hernia repair.  GERD symptoms had resolved after surgery but 
endoscopy findings remained abnormal, and as a result, he was 
at risk for dysplasia.  The examiner opined that stress from 
the veteran's posttraumatic stress disorder certainly 
[emphasis added] contributed to his GERD; however, it 
contributed less than 50 percent.    

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 38 
C.F.R. 
§ 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims (Court) has held that any 
additional impairment resulting from an already service-
connected condition shall be compensated.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Given that the January 2005 VA examiner found that the 
veteran's PTSD certainly contributed to the veteran's GERD 
(albeit less than 50 percent), the competent (medical) 
evidence supports the veteran's claim that his service 
connected PTSD caused or aggravated his GERD.  The record 
contains no competent evidence to the contrary, and secondary 
service connection for GERD is warranted.  See Allen, supra.  

Notably, this grant is for that portion of the GERD that is 
attributable to PTSD.  That is in part a medical question 
that will require further development (e.g., a follow-up 
opinion from the January 2005 VA examiner), and in part a 
rating question that will require initial consideration by 
the RO.      


ORDER

Service connection for GERD as secondary to the veteran's 
service connected PTSD is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


